DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 10/1/2022 is acknowledged.  The traversal is on the ground(s) that Office Action did not include required showings.  This is not found persuasive because claims directed to species have been cancelled therefore the argument that a species restriction is improper when the application only contains generic claims is moot since examiner agrees newly submitted claims 10/1/2022 contain claims drawn to Species I. In response to applicant’s argument that the office action did not include showing of serious search and examination burden is not persuasive because the reasons for insisting upon election of one species, are the fact relied upon for the conclusion that there are claims restricted respectively to two or more patentably different species that are disclosed in the application. The breath of a single disclosed species does not necessitate the examination of the other disclosed species and their concomitant features. The examination of other species would include a determination of the patentability of the species additional features in combination with the subcombination common to all species, which determination amounts to an examination of multiple inventions. Furthermore, applicant states “Applicant does not dispute and, in fact, expressly agrees the species are independent and/or patentably distinct.”
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9-10, 28, and 32-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanriverdi (US 5,269,331).
A dental flosser, comprising a handle (12); a dental floss support mounted to the handle and having first and second projections (34, 36), each projection defining a tip; a floss dispensing spool (66) mounted to the handle; a floss collecting spool (62) mounted to the handle; a thumbwheel (62) operable to rotate the floss collecting spool and cause uptake of floss from the floss dispensing spool, across the tips of the first and second projections (34, 36), and onto the floss collecting spool (62); and a spool brake member (60) mounted to the handle and operable to fix rotation of the floss dispensing spool and the floss collecting spool, and to automatically release rotation of the floss dispensing spool upon rotation of the thumbwheel; wherein the thumbwheel is accessible from opposite sides of the exterior of the handle (i.e. a top side and left side) (col. 4, lines 30-45; see Figure 3). Claim 4, a dispensing gear (64) is mounted to the handle coaxially with the floss dispensing spool (66), wherein the thumbwheel (62) includes teeth and is mounted to the handle coaxially with the floss collecting spool, and wherein the spool brake member (60) is operable to engage the dispensing gear (64) and the teeth of the thumbwheel (62) to control rotation of the floss dispensing spool and the floss collecting spool (see Figure 5). Claim 5, the dispensing gear (64) includes gear teeth (66) that are a different size than the teeth of the thumbwheel (see Figure 7). Claim 6, the teeth of the thumbwheel (62) are larger than the gear teeth of the dispensing gear (66) (see Figure 7). Claim 7, the thumbwheel (62) has a larger diameter than a diameter of the dispensing gear (inner diameter 66). Claim 9, further comprising at least one floss tensioner positioned in the handle and operable to contact the floss to provide resistance to dispensing of the floss (any point where the floss is contacted creates tension). Claim 10, further comprising a spool tensioner (70) operable to apply a compression force on a rotation spindle (58) of the floss dispensing spool when the spool brake member fixes rotated positions of the floss dispensing spool and the floss collecting spool (see Figures 1-3; col. 5, lines 30-40).
Claim 28, Tanriverdi discloses a dental flosser, comprising a handle (12); a floss support coupled to the handle, the floss support including a first projection (26) having a first tip (34) and a second projection (28) having a second tip (36); a floss dispensing spool (64) coupled to the handle; a floss collecting spool (62) coupled to the handle; a thumbwheel (62) coupled to the handle, the thumbwheel being configured to rotate the floss collecting spool and cause floss to move from the floss dispensing spool, across the first tip and the second tip, and onto the floss collecting spool (col. 4, lines 30-45); and a spool brake (60) coupled to the handle, the spool brake being configured to lock rotation of the floss dispensing spool and automatically release rotation of the floss dispensing spool upon rotation of the thumbwheel; wherein the thumbwheel (60) is accessible from opposite sides of the exterior of the handle (i.e. top side and left side) (see Figure 3). Claim 32, further comprising a dispensing gear (64) coupled to the handle and positioned coaxially with the floss dispensing spool, wherein the spool brake is configured to engage the dispensing gear to lock rotation of the floss dispensing spool (see Figure 5). Claim 33, the thumbwheel (62) includes teeth and wherein the spool brake engages the teeth of the thumbwheel when the spool brake locks rotation of the floss dispensing spool (see Figure 5). Claim 34, the dispensing gear (66) includes gear teeth that are a different size than the teeth of the thumbwheel (see Figure 8). Claim 35, the teeth of the thumbwheel (62) are larger than the gear teeth of the dispensing gear (66) (see Figure 8). Claim 36, the thumbwheel (62) has a larger diameter than the dispensing gear (66) (see Figure 8).
Claim 37,Tanrivedi discloses a dental flosser, comprising a handle (12); a floss support coupled to the handle, the floss support including a first projection (26) having a first tip (34) and a second projection (28) having a second tip (36); a floss dispensing spindle (66) coupled to the handle; a floss collecting spindle (62) coupled to the handle; a thumbwheel (62) coupled to the handle, the thumbwheel being configured to rotate the floss collecting spindle and cause floss to move from the floss dispensing spindle, across the first tip and the second tip, and onto the floss collecting spindle (col. 3, lines 30-45); and a spool brake (60) coupled to the handle, the spool brake being configured to lock rotation of the floss dispensing spindle and the floss collecting spindle and automatically release rotation of the floss dispensing spindle upon rotation of the thumbwheel; wherein the spool brake includes a brake pad (protrusions on the brake) positioned to resist rotation of the floss dispensing spindle (see Figures 5-8). Claim 38, the brake pad resists rotation of the floss dispensing spindle by pressing against the floss dispensing spindle (see Figure 5). Claim 39, the thumbwheel (60) is accessible from opposite sides of the exterior of the handle (i.e. top side and left side). Claim 40, further comprising a dispensing gear (66) coupled to the handle and positioned coaxially with the floss dispensing spindle (see Figure 8). Claim 41, wherein the floss dispensing spindle and the dispensing gear are a single integral component (see Figure 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29-31 and 42-47 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanriverdi (US 5,269,331) in view of Warner (US 3,759,274).
Tanriverdi discloses the claimed invention except for a collecting gear coupled to the handle and positioned coaxially with the floss collecting spool and the thumbwheel and the thumbwheel includes a toothed bore configured to receive the collecting gear. Warner teaches a gear (34) that includes a toothed bore (38) configured to receive a gear (see Figure 11; col. 3, lines 5-10). It would have been obvious to one having ordinary skill in the art before the effective filing date to have Tanrivedi be made with a collecting gear and a toothed bore configured to receive the collecting gear as taught by Warner to allow for a driving motion to be imparted on a collecting gear and to increase locking tension.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
11/9/2022